                        Case 19-01299-MAM           Doc 31   Filed 10/28/19    Page 1 of 2




         ORDERED in the Southern District of Florida on October 28, 2019.




                                                               Mindy A. Mora, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION
                                         www.flsb.uscourts.gov

        In re:                                                       Case No. 18-16248-BKC-MAM
                                                                     Chapter 7
        CHANCE & ANTHEM, LLC,

                 Debtor.
                                                /
        ROBERT C. FURR, not individually but                         ADV. NO. 19-0299-MAM
        as Chapter 7 Trustee of the estate of the
        Debtor, Chance & Anthem, LLC,
                 Plaintiff,
        v.
        AIRCENTER, INC.
                 Defendant.
                                                /

           ORDER DENYING MOTION TO INTERVENE [ECF NO. 10] AND MOTION TO
         STRIKE CHAPTER 7 TRUSTEE’S SCANDALOUS, IMPERTINENT ALLEGATIONS
            AND FOR CLARIFICATION [ECF NO. 12] FILED BY JEFFREY M. SISKIND
              Case 19-01299-MAM          Doc 31      Filed 10/28/19   Page 2 of 2



       THIS MATTER came before the Court on October 02, 2019 at 10:00 a.m. and October

22, 2019 at 2:30 p.m. upon the (i) Motion to Intervene [ECF No. 10] (the “Motion to Intervene”);

(ii) Motion to Strike Chapter 7 Trustee’s Scandalous, Impertinent Allegations and for

Clarification [ECF No. 12] (the “Motion to Strike”) filed by Jeffrey M. Siskind (“Siskind”) and

(iii) Plaintiff’s Response in Opposition to Siskind’s Motion to Intervene and Motion to Strike

[ECF No. 17] (the “Response”); (iv) Plaintiff’s Supplemental Response in Opposition to

Siskind’s Motion to Strike [ECF No. 29] (the “Supplemental Response”) filed by Robert C. Furr,

in his capacity as Chapter 7 Trustee of estate of the Debtor, Chance & Anthem, LLC (the

“Debtor”). The Court, having reviewed and considered the Motion to Intervene, Motion to Strike

and the Responses thereto, having heard the representations and arguments of Trustee’s counsel

and Mr. Siskind, and otherwise being duly advised on the premises, it is,

       ORDERED, as follows:


       1.      The Motion to Intervene and Motion to Strike are DENIED for reasons stated on

the record.

                                               ###

Submitted by:

Jesus M. Suarez, Esq.
Attorney for Chapter 7 Trustee
100 S.E. Second Street, 44th Floor
Miami, Florida 33131
Telephone: (305) 349-2300
Telecopier: (305) 349-2310
Email: jsuarez@gjb-law.com

Jesus M. Suarez Esq., who shall serve a copy of this Order on all interested parties and file a
certificate of service reflecting same.




                                                2
